Exhibit 10.6

 

THIRD AMENDED AND RESTATED

CHANGE OF CONTROL AGREEMENT

Effective January 1, 2010

(Original Date:  February 1, 2000)

 

Dear Larry:

 

The Board of Directors believes that it is in the best interests of Meritage
Homes Corporation (“Meritage”), and its shareholders to take appropriate steps
to allay any concerns you (sometimes referred to herein as “Executive”) may have
about your future employment opportunities with Meritage and its subsidiaries
(Meritage and its subsidiaries are collectively referred to as the “Company”). 
As a result, the Board has decided to offer to you the benefits described below.

 

1.                                       Term of Agreement.

 

This Agreement is effective immediately and will continue in effect as long as
you are employed by Meritage, unless you and Meritage agree in writing to its
termination.

 

2.                                       Severance Payment.

 

If your employment with the Company is terminated without “Cause” (as defined in
Section 7) at any time within 150 days prior to or within two years following a
“Change of Control” (as defined in Section 5), you will receive the “Severance
Payment” described below.  You will also receive the Severance Payment if you
terminate your employment for “Good Reason” (as defined in Section 6) at any
time within two years following a Change of Control.

 

The Severance Payment equals the sum of (i) two times the higher of (x) your
annual base salary on the date of termination of your employment, or (y) your
annual base salary on the date preceding the Change of Control, and (ii) two
times the highest of the following:  (x) your average annual incentive
compensation for the two years prior to termination of your employment or
(y) your annual incentive compensation for the year preceding the year in which
the Change of Control occurred (for purposes of determining the amount of the
Executive’s incentive compensation paid for any year during this one- or
two-year period, the amount of the incentive compensation considered paid for
purposes of this provision shall be the sum of (A) the actual Bonus paid to the
Executive, or (B) the fair market value (determined at the time of grant and not
at the time of vesting) of the shares of the Company’s restricted stock, options
and other equity-based awards that became vested in such year).  Notwithstanding
the above, the Severance Payment shall not exceed the lesser of (i) an amount
that could be paid on account of a Change of Control that is not subject to the
imposition of any excise tax under Code Section 4999 and is not otherwise
subject to the non-deductibility provisions of Code Section 280G, or (ii) $6
million.

 

The Severance Payment will be paid in one lump sum as soon as the revocation
period of your legal release has expired (explained in more detail below), but
in no event more than 60 days following your termination of your employment;
provided that if you are a “specified employee” (as defined in Section 409A of
the Internal Revenue Code of 1986, as amended

 

--------------------------------------------------------------------------------


 

(“Code”)) and the payment does not comply with any exception to Section 409A,
the above payment will be paid to you in one lump sum on the first day of the
seventh month following the date of your “Separation from Service” (as defined
in your Employment Agreement) along with accrued interest at the rate of
interest announced by Bank of America, Arizona from time to time as its prime
rate (the “Prime Rate”) from the date that payments to you should have been made
under this Agreement.  If you die after your termination of employment but
before receiving the above payment, the Company will distribute the benefits to
your beneficiary as soon as administratively feasible following the date of your
death.

 

You are not entitled to receive the Severance Payment if your employment is
terminated for Cause, if you terminate your employment without Good Reason, or
if your employment is terminated by reason of your “Disability” (as defined in
Section 8(d)) or your death (unless death or Disability occurs after a Notice of
Termination).  In addition, you are not entitled to receive the Severance
Payment if your employment is terminated by you or the Company for any or no
reason prior to 150 days before a Change of Control occurs or more than two
years after a Change of Control has occurred.

 

Notwithstanding anything in this Agreement to the contrary, in order to receive
the Severance Payment described in this Section 2, you must execute (and not
revoke) a legal release (“Release Agreement”), in the form and substance
reasonably requested by the Company, in which you release the Company,
Affiliates, directors, officers, employees, agents and others affiliated with
the Company from any and all claims, including claims relating to your
employment with the Company and the termination of your employment.  The Company
shall provide you with the Release Agreement within five days following your
termination of employment (or “Separation from Service” if you are a “Specified
Employee”).  The Release Agreement must be executed and returned to the Company
within the 21 or 45 day (as applicable) period described in the Release
Agreement and you must not revoke it within the 7-day revocation period
described in the Release Agreement.

 

The Severance Payment will be paid to you without regard to whether you look for
or obtain alternative employment following termination of your employment with
the Company.

 

3.                                       Benefits Continuation.

 

If you are entitled to severance under Section 2, you will continue to receive
life, disability, accident and group health insurance benefits substantially
similar to those which you were receiving immediately prior to termination of
your employment for a period of 24 months following termination of your
employment.  Such benefits shall be provided on substantially the same terms and
conditions as they were provided prior to the Change of Control, provided that,
if coverage for such benefits is not available under the plans of the Company,
the Company shall pay you an amount in cash equal to the cost of your obtaining
such alternative coverage.  Such cash payout shall be made within 60 days of
your termination of employment.

 

In-kind benefits otherwise receivable pursuant to this Section also shall be
reduced or eliminated if and to the extent that you receive comparable benefits
from any other source (for example, another employer); provided, however, you
shall have no obligation to seek, solicit or accept employment from another
employer in order to receive such benefits.

 

2

--------------------------------------------------------------------------------


 

4.                                       Stock Option and Restricted Stock
Acceleration.

 

Notwithstanding anything in this Agreement or in any option or other award
agreement to the contrary, upon a Change of Control, any stock options,
restricted stock and other equity-based awards granted to you shall accelerate
and become vested without further action and, to the extent permitted under the
plan’s governing documents, you shall have a period of one year from the date of
termination to exercise such options (or, if shorter, the earlier of the
original expiration of the option term or 10 years from the date of grant).  In
addition, all restrictions on awards granted shall lapse.

 

5.                                       Change of Control Defined.

 

For purposes of this Agreement, the term “Change of Control” shall mean and
include the following transactions or situations:

 

(a)                                  The acquisition of beneficial ownership,
directly or indirectly, of securities having 35% or more of the combined voting
power of Meritage’s then outstanding securities by any “Unrelated Person” or
“Unrelated Persons” acting in concert with one another.  For purposes of this
Section, the term “Person” shall mean and include any individual, partnership,
joint venture, association, trust, corporation, or other entity (including a
“group” as referred to in Section 13(d)(3) of the Securities Exchange Act of
1934 (the “Act”)).  For purposes of this Section, the term “Unrelated Person”
shall mean and include any Person other than the Company, or an employee benefit
plan of the Company, or any officer, director, or 10% or more shareholder of the
Company as of the date of this Agreement.

 

(b)                                 A sale, transfer, or other disposition
through a single transaction or a series of transactions of all or substantially
all of the assets of Meritage to an Unrelated Person or Unrelated Persons acting
in concert with one another.

 

(c)                                  Any consolidation or merger of Meritage
with or into an Unrelated Person, unless immediately after the consolidation or
merger the holders of the common stock of Meritage immediately prior to the
consolidation or merger are the Beneficial Owners of securities of the surviving
corporation representing at least 50% of the combined voting power of the
surviving corporation’s then outstanding securities.

 

(d)                                 A change during any period of two
consecutive years of a majority of the members of the Board of Directors of
Meritage for any reason, unless the election, or the nomination for election by
the Company’s shareholders, of each director was approved by the vote of a
majority of the directors then still in office who were directors at the
beginning of the period.

 

6.                                       Good Reason Defined.

 

For purposes of this Agreement, the term “Good Reason” shall include the
following circumstances:  (a) if the Company assigns you duties that are
materially inconsistent with, or constitute a material reduction of powers or
functions associated with, your position, duties, or responsibilities with the
Company, or a material adverse change in your titles, authority, or reporting
responsibilities, or in conditions of your employment, (b) if your base salary
is

 

3

--------------------------------------------------------------------------------


 

reduced, (c) if the Company fails to cause any successor to expressly assume and
agree to be bound by the terms of this Agreement, (d) any purported termination
by the Company of your employment for grounds other than for “Cause,” (e) if the
Company relieves you of your duties other than for “Cause,” (f) if you are
required to relocate to an employment location that is more than fifty (50)
miles from Scottsdale, Arizona, or (g) the Company materially breaches its
obligations under this Agreement or your Employment Agreement (as defined in
Section 7 below) and such breach is not cured within a reasonable period of time
after written notice from the Executive.  The Company and you further
acknowledge and agree that, if following a Change of Control, you do not serve
or are not serving as Chief Financial Officer of the parent corporation of the
surviving organization, you have experienced a material reduction of powers or
functions associated with your position, duties or responsibilities with the
Company such that Good Reason shall be deemed to exist.

 

7.                                       Cause Defined.

 

For purposes of this Agreement, the term “Cause” will exist if Executive, during
the term of this Agreement as set forth in Section 1, (i) has engaged in
malfeasance, willful or gross misconduct, or willful dishonesty that materially
harms the Company or its stockholders, (ii) is convicted of a felony that is
materially detrimental to the Company or its stockholders, (iii) is convicted of
or enters a plea of nolo contendere to a felony that materially damages the
Company’s financial condition or reputation or to a crime involving fraud;
(iv) is in material violation of the Company’s ethics/policy code, including
breach of duty of loyalty in connection with the Company’s business;
(v) willfully fails to perform duties under this Agreement or under the Third
Amended and Restated Employment Agreement between you and the Company effective
as of January 1, 2010 (“Employment Agreement”) after notice by the Board and an
opportunity to cure; (vi) impedes, interferes or fails to reasonably cooperate
with an investigation authorized by the Board or fails to follow a legal and
proper Board directive; and (vii) a restatement of financial results that occurs
as the result of your willful misconduct or gross negligence pursuant to the
Sarbanes-Oxley Act.

 

8.                                       Termination Notice And Procedure.

 

Any termination by the Company or you of your employment shall be communicated
by written Notice of Termination to you if such Notice of Termination is
delivered by the Company and to the Company if such Notice of Termination is
delivered by you, all in accordance with the following procedures:

 

(a)                                  The Notice of Termination shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances alleged to provide a
basis for termination.

 

(b)                                 Any Notice of Termination by the Company
shall be in writing signed by the Chairman of the Compensation Committee (the
“Committee”) of the Board of Directors of the Company specifying in detail the
basis for such termination.

 

(c)                                  If the Company shall furnish a Notice of
Termination for Cause and you in good faith notify the Company that a dispute
exists concerning such termination within the 30-

 

4

--------------------------------------------------------------------------------


 

day period following your receipt of such notice, you may elect to continue your
employment (or you may be placed on paid administrative leave, at the Company’s
option), during such dispute.  If it is thereafter determined that (i) Cause did
exist, your “Termination Date” shall be the earlier of (A) the date on which the
dispute is finally determined, either by mutual written agreement of the parties
or pursuant to the alternative dispute resolution provisions of Section 15, or
(B) the date of your death; or (ii) Cause did not exist, your employment shall
continue as if the Company had not delivered its Notice of Termination and there
shall be no Termination Date arising out of such notice.  A determination of
Cause shall be made by a majority of the members of the Board only after the
Executive and his counsel, if any, have been giving an opportunity to meet with
the Board in advance of the Board’s vote on the matter; provided that, such
determination of Cause shall be subject to the dispute resolution process
described in Section 15.

 

(d)                                 If the Company shall furnish a Notice of
Termination by reason of Disability and you in good faith notify the Company
that a dispute exists concerning such termination within the 30-day period
following your receipt of such notice, you may elect to continue your employment
during such dispute (or you may be placed on paid administrative leave, at the
Company’s option).  The dispute relating to the existence of a Disability shall
be resolved by the opinion of the licensed physician selected by Meritage,
provided, however, that if you do not accept the opinion of the licensed
physician selected by Meritage, the dispute shall be resolved by the opinion of
a licensed physician who shall be selected by you; provided further, however,
that if Meritage does not accept the opinion of the licensed physician selected
by you, the dispute shall be finally resolved by the opinion of a licensed
physician selected by the licensed physicians selected by Meritage and you,
respectively.  If it is thereafter determined that (i) a Disability did exist,
your Termination Date shall be the earlier of (A) the date on which the dispute
is resolved, or (B) the date of your death, or (ii) a Disability did not exist,
your employment shall continue as if the Company had not delivered its Notice of
Termination and there shall be no Termination Date arising out of such notice. 
For purposes of this Agreement, “Disability” shall be given the meaning ascribed
to such term in your Employment Agreement at the time the Disability
determination is being made.

 

(e)                                  If you in good faith furnish a Notice of
Termination for Good Reason and the Company notifies you that a dispute exists
concerning the termination within the 30-day period following the Company’s
receipt of such notice, you may elect to continue your employment (or you may be
placed on paid administrative leave with pay, at the Company’s option), during
such dispute.  If it is thereafter determined that (i) Good Reason did exist,
your Termination Date shall be the earlier of (A) the date on which the dispute
is finally determined, either by mutual written agreement of the parties or
pursuant to the alternative dispute resolution provisions of Section 15, (B) the
date of your death, or (C) one day prior to the second anniversary of a Change
of Control, and your payments hereunder shall reflect events occurring after you
delivered Notice of Termination; or (ii) Good Reason did not exist, your
employment shall continue after such determination as if you had not delivered
the Notice of Termination asserting Good Reason.  The Company shall be given an
opportunity to cure the event causing Good Reason within the 15-day period
following Executive’s Notice of Termination for Good Reason.

 

(f)                                    If you do not elect to continue
employment pending resolution of a dispute regarding a Notice of Termination,
and it is finally determined that the reason for termination set

 

5

--------------------------------------------------------------------------------


 

forth in such Notice of Termination did not exist, if such notice was delivered
by you, you shall be deemed to have voluntarily terminated your employment other
than for Good Reason and if delivered by the Company, the Company will be deemed
to have terminated you other than by reason of Disability or with Cause.

 

9.                                       Successors.

 

Meritage will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Meritage or any of its subsidiaries to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
Meritage or any subsidiary would be required to perform it if no such succession
had taken place.  Failure of Meritage to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a material breach of
this Agreement by Meritage As used in this agreement “Company” shall mean
Company, as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law or otherwise.

 

10.                                 Binding Agreement.

 

This Agreement shall inure to the benefit of and be enforceable by you and your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If you should die while any amount would
still be payable to you hereunder had you continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to your devisee, legatee or other designee or, if there is no
such designee, to your estate.

 

11.                                 Notice.

 

For purposes of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed as shown in the Employment
Agreement, provided that all notices to Meritage shall be directed to the
attention of the Chairman of the Committee with a copy to the Secretary of
Meritage, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of a change of
address shall be effective only upon receipt.

 

12.                                 Miscellaneous.

 

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by you and
the Chairman of the Committee.  No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  No agreement or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Arizona without

 

6

--------------------------------------------------------------------------------


 

regard to its conflicts of law principles.  All references to sections of the
Act or the Code shall be deemed also to refer to any successor provisions to
such sections.  Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law.  The
obligations of Meritage that arise prior to the expiration of this Agreement
shall survive the expiration of the term of this Agreement.

 

13.                                 Validity.

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

14.                                 Counterparts.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

 

15.                                 Alternative Dispute Resolution.

 

All claims, disputes and other matters in question between the parties arising
under this Agreement shall, unless otherwise provided herein (such as in
Section 8), be resolved in accordance with the arbitration or mediation
provisions included in your Employment Agreement.

 

16.                                 Expenses and Interest.

 

If a good faith dispute shall arise with respect to the enforcement of your
rights under this Agreement or if any arbitration or legal proceeding shall be
brought in good faith to enforce or interpret any provision contained herein, or
to recover damages for breach hereof, the prevailing party shall recover any
reasonable attorneys’ fees and necessary costs and disbursements incurred as a
result of such dispute or legal proceeding, and prejudgment interest on any
money judgment obtained calculated at the Prime Rate from the date that payments
were or should have been made under this Agreement.

 

17.                                 Payment Obligations Absolute.

 

Meritage’s obligation to pay you the compensation and to make the arrangements
in accordance with the provisions herein shall be absolute and unconditional and
shall not be affected by any circumstances.  All amounts payable by Meritage in
accordance with this Agreement shall be paid without notice or demand.  If
Meritage has paid you more than the amount to which you are entitled under this
Agreement, Meritage shall have the right to recover all or any part of such
overpayment from you or from whomsoever has received such amount.

 

18.                                 Effect on Employment Agreement.

 

This Agreement supplements, and does not replace, your Employment Agreement.  If
there is any conflict between the provisions of this Agreement and your
Employment Agreement, such conflict shall be resolved so as to provide the
greater benefit to you.  However, the

 

7

--------------------------------------------------------------------------------


 

Company does not intend to provide duplicative payments, severance or benefits
with in the Employment Agreement or under any employee severance plan to the
extent such a plan exists or is subsequently implemented by the Company.  As a
result, benefits otherwise receivable pursuant to this Agreement shall be
reduced or eliminated if and to the extent that you receive severance,
consulting or non-competition payments or benefits pursuant to the Employment
Agreement, including, but not limited to, payments or benefits pursuant to
Section 6 of the Employment Agreement, or pursuant to an employee severance
plan; provided that, in no event shall this provision affect or negate the
accelerated vesting of stock options, restricted stock and other equity-based
awards described in Section 4.

 

19.                                 Entire Agreement.

 

This Agreement, your Employment Agreement and your restricted stock and option
grant documents set forth the entire agreement between you and the Company
concerning the subject matter discussed in this Agreement and supersede all
prior agreements, promises, covenants, arrangements, communications,
representations, or warranties, whether written or oral, by any officer,
employee or representative of the Company.  Any prior agreements or
understandings with respect to the subject matter set forth in this Agreement
are hereby terminated and canceled.  Notwithstanding the foregoing, nothing in
this Agreement is intended to affect any previous agreements pertaining to the
grant of restricted stock or options to the Executive, including without
limitation, provisions set forth in Executive’s prior Change of Control
Agreement providing for acceleration and vesting upon a change of control which
previous provisions shall be deemed to apply to all restricted stock, options
and other equity-based awards.

 

20.                                 Deferral of Payments.

 

To the extent that any payment under this Agreement, when combined with all
other payments received during the year that are subject to the limitations on
deductibility under Code Section 162(m), exceeds the limitations on
deductibility under Code Section 162(m), such payment will be delayed until the
first year in which it is deductible.

 

21.                                 Parties.

 

This Agreement is an agreement between you and Meritage and all successors and
assigns of Meritage.  In certain cases, though, obligations imposed upon
Meritage may be satisfied by a subsidiary of Meritage.  Any payment made or
action taken by a subsidiary of Meritage shall be considered to be a payment
made or action taken by Meritage for purposes of determining whether Meritage
has satisfied its obligations under this Agreement.

 

22.                                 409A Interpretation.

 

The parties intend for payments under this Agreement to be exempt from the
requirements of Section 409A of the Code.  Notwithstanding anything herein to
the contrary, in the even that Executive is determined to be a specified
employee within the meaning set forth in Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended or any successor provision and the
Treasury Regulations issued thereunder, for purposes of any payment on
termination of employment hereunder, payment(s) shall be made or begin, as
applicable, on the

 

8

--------------------------------------------------------------------------------


 

first payroll date which is more than six months following the date of
separation from service, to the extent required to avoid the imposition of the
additional tax under Section 409A of the Code.

 

If you would like to participate in this special benefits program, please sign
and return the extra copy of this letter which is enclosed.

 

 

Sincerely,

 

 

 

MERITAGE HOMES CORPORATION

 

 

 

 

 

By:

/s/ Steven J. Hilton

 

Name:

Steven J. Hilton

 

Its:

Chairman and CEO

 

 

Enclosure

 

 

ACCEPTANCE

 

I hereby accept the offer to participate in this special benefits program and I
agree to be bound by all of the provisions noted above.

 

 

LARRY W. SEAY

 

 

 

 

 

/s/ Larry W. Seay

 

9

--------------------------------------------------------------------------------